UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-6022



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES STANLEY CALDWELL,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CR-94-44, CA-00-578-3)


Submitted:   April 23, 2003                    Decided:   May 6, 2003


Before LUTTIG and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James Stanley Caldwell, Appellant Pro Se. Jennifer Marie Hoefling,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Stanley Caldwell seeks to appeal the district court’s

orders denying relief on his 28 U.S.C. § 2255 (2000) motion and his

motion to alter or amend the judgment under Rule 59(e) of the

Federal Rules of Civil Procedure.               An appeal may not be taken to

this court from the final order in a habeas corpus proceeding

unless    a    circuit    justice    or    judge   issues      a   certificate    of

appealability. 28 U.S.C. § 2253(c)(1)(B) (2000). A certificate of

appealability will not issue for claims addressed by a district

court on the merits absent “a substantial showing of the denial of

a constitutional right.”            28 U.S.C. § 2253(c)(2) (2000).          As to

claims dismissed by a district court solely on procedural grounds,

a certificate of appealability will not issue unless the petitioner

can demonstrate both “(1) ‘that jurists of reason would find it

debatable whether the petition states a valid claim of the denial

of a constitutional right’ and (2) ‘that jurists of reason would

find it debatable whether the district court was correct in its

procedural ruling.’”         Rose v. Lee, 252 F.3d 676, 684 (4th Cir.)

(quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), cert.

denied, 534 U.S. 941 (2001).              We have independently reviewed the

record    and    conclude    that    Caldwell      has   not   satisfied   either

standard.      Accordingly, we deny a certificate of appealability and

dismiss the appeal.         We dispense with oral argument because the

facts    and    legal    contentions      are   adequately     presented   in    the


                                           2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                  DISMISSED




                                    3